Citation Nr: 1226969	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-22 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1945 to January 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2009.  In June 2011, the appellant appeared at a videoconference hearing held before the undersigned.  The appeal was remanded by the Board for additional development in July 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic right knee disability, diagnosed as degenerative joint disease, resulted from an in-service right knee injury.  

2.  A chronic right shoulder disability was first shown many years after service, and is unrelated to any events in service, including a claimed right shoulder injury.


CONCLUSIONS OF LAW

1.  A chronic right knee disability, diagnosed as degenerative joint disease, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A chronic right shoulder disability was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  

In a letter dated in January 2008, prior to the adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claim for service connection for a right shoulder disability, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told that the evidence must show a relationship between his current disability and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

At the videoconference hearing in June 2011, the undersigned fully explained the issue, and described the type of evidence the Veteran might wish to obtain to substantiate his claims.  As a result of his hearing testimony, the case was remanded for additional development.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  Service treatment records have been determined to be unavailable.  All post-service treatment records identified by the Veteran were obtained.  VA examinations were provided in November 2008, and August 2011, and an opinion obtained in October 2011.  As discussed below, such examinations were adequate for the purposes of the decisions decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran contends that he sustained an injury to his right knee and right shoulder while in service.  Specifically, while in basic training at Camp Rucker, Alabama, he asserts that he was engaged in a training exercise using a live hand grenade.  He said he had jumped off an embankment into a bunker, which was supposed to be covered by a thick layer of sod, but instead had only the bare lumber base.  He reports that he woke up in the hospital the next day with multiple injuries, including to his right foot, right knee, and right shoulder.  He further reports that he spent the next 11 days in the hospital undergoing various treatments.  See June 2011 hearing transcript and December 2009 statement from the Veteran. 

Service treatment records are unavailable in this case.  Where service medical records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Although service treatment records are unavailable, a Army Surgeon General's Office (SGO) report shows that the Veteran was hospitalized in July 1945 for 11 days for "wound(s), contused (includes bruises)" of the "foot, generally."  There were no second or third diagnoses.  The circumstances were "injured marching or drilling, or engaged in any activities of purely military nature."  He was discharged to duty.  

Right knee 

VA treatment records dated from February to September 1998 show that the Veteran initially sought care in February 1998.  He reported a history of degenerative joint disease in the shoulders and knees.  He completed a medical history questionnaire, in which he reported a knee injury in 1945.  On a rheumatology consult in June 1998, the Veteran reported a sore right knee since 1945.  It was indicated that he may have strained the knee in service.  The impression was osteoarthritis, although X-rays were not taken at that time.  In June 1998, the Veteran complained of painful joints off and on; concerning the right knee, he said he had injured in it in service.  The impression was arthralgias.  

In December 2001, the Veteran was evaluated by a private orthopedic surgeon, due to severe pain and soreness in the medial aspect of the right knee of gradual onset.  He had a history of many, many years of a knee injury since he was a young soldier, but lately in the past few months, it had begun to swell.  He had several kind of missteps in which he had a twisting motion to the knee, which hurt and then got better.  X-rays showed some slight narrowing of the joint space, which was not that remarkable.  A magnetic resonance imaging (MRI) scan was obtained, with findings including a tear in the posterior horn medial meniscus, and tricompartmental degenerative joint disease with knee joint effusion.  In January 2002, the Veteran underwent medial and lateral meniscectomies of the right knee.  The operative report also disclosed chondromalacia patella.  

On a VA QTC examination in November 2008, concerning right knee arthritis, the Veteran said that the condition had existed since 1945, when he had injured the knee during basic training in a fall on the knee.  X-rays showed medial compartment remodelling.  X-rays were interpreted, by the radiologist, as showing reactive remodeling in the medial compartment, well within the spectrum of normal for his age group.  The impression was predominately medial compartment mild remodeling changes considered a normal variation for his age group.  The VA examiner concluded that the Veteran had arthritic changes on X-rays in the medial compartment of the right knee.  Tests of the ligaments and menisci were normal.  

On a VA examination in August 2011, the Veteran said that he injured his right knee during maneuvers while in basic training, and was hospitalized for about 1-1/2 weeks, after which he was fit for duty.  He denied any other right knee injuries in service.  He denied any trauma or injury to his right knee since service; he said he underwent knee surgery in 2003.  The diagnosis was moderate degenerative joint disease of the right knee joint suggested by joint narrowing of the medial compartment.  

A VA opinion was obtained in October 2011, because the examiner in August 2011 did not provide an opinion due to the absence of the claims file for review.  The physician concluded that it was less likely than not that the right knee disability was incurred in or caused by the claimed in-service injury because the Veteran returned to active duty about 10 days after the injury, and was not again treated until about 3 to 4 years post service.  The record showed that the right knee arthroscopic operation related to meniscal injury, not arthritis.  The meniscal injury was at least as likely as not a result of post-service twisting and less likely as not related to the knee injury in 1945.  A meniscal injury in 1945 would have required care prior to the December 2002 [sic] operation.  The orthopedic surgeon, in 2001, had reported several months of swelling and injury as a young soldier, as well as several missteps with twisting motion with intermittent pain and internal derangement of the right knee.  The QTC examination incorrectly reported the X-ray report, which in fact stated normal for age.  Current X-rays would reflect post-service conditions and not the condition at discharge; the Veteran reported initial post-service care was 3 to 4 years post-service.  

The VA physician in October 2011 concluded that a right knee disability was less likely than not related to service, because the Veteran was returned to duty, was not treated again until 3-4 years after service, and because a meniscal injury in 1945 would have required care prior to the post-service surgery, which, the Board observes, was in February 2002, and not December 2002.  Additionally, the physician stated that the surgery was for meniscal injury, and not for arthritis.  The physician stated that the QTC examination, in 2008, incorrectly reported the X-ray report as showing arthritis, when in fact it was stated as normal for age.

Against this evidence must be balanced the Veteran's history of continuity of symptomatology since service, which the Board finds credible.  In this regard, the Board finds it particularly significant that when seen in 1998, and again in 2001-2002, he reported a right knee injury in service, with continuing knee pain after that.  The Board places significant weight on these histories, which were obtained in a therapeutic context, and several years before the Veteran filed a claim for compensation based on a knee condition.  Moreover, the histories, as well as his hearing testimony, indicated that the pain was not severe during this period, which provides a plausible account for his lack of medical treatment.  

The Board also finds the essential part of the Veteran's in-service injury history to be credible, i.e., that he sustained an injury to the right knee.  It is also significant that an MRI in January 2002, prior to any known right knee surgery, disclosed degenerative joint disease in the right knee.  This finding was not commented upon in the October 2011 opinion, which placed substantial weight on the absence of arthritis on the 2008 examination to support the conclusion that the Veteran's knee condition was not due to service.  Nevertheless, degenerative joint disease of the right knee was also diagnosed in the August 2011 VA examination.  Thus, degenerative joint disease was diagnosed both before and after the right knee surgery.  Accordingly, to this extent, the October 2011 opinion was based on inaccurate information.  The author of that opinion also stated that the meniscal injury was "at least as likely as not" a result of post-service twisting and "less likely as not" related to the knee injury in 1945.  Because the standard for service connection is whether it was "at least as likely as not" related to service, this conclusion creates an ambiguity.  

There is also credible evidence of continuity of symptomatology.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau at 1377.  

The reliance in the VA opinion on the absence of arthritis 2008 to support the conclusion that the knee condition was not due to service suggests that the presence of arthritis could support the claim for service connection.  Moreover, medical evidence of a nexus is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the Board finds that with the Veteran's credible statements of continuity of symptomatology, and the MRI evidence of degenerative joint disease of the right knee prior to and after the right knee surgery, there is sufficient evidence of a nexus to place the evidence is in equipoise.  With the resolution of all reasonable doubt in the Veteran's favor, service connection is warranted for a right knee disability, diagnosed as degenerative joint disease.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Shoulder

VA treatment records dated from February to September 1998 show that the Veteran initially sought care in February 1998.  He reported a history of degenerative joint disease in the shoulders and knees.  He completed a medical history questionnaire, in which he reported a knee injury in 1945, but he did not mention any shoulder injury.  In June 1998, he reported a history of a painful left shoulder, which he had injured about 10 years earlier, but no history of a right shoulder injury, although he mentioned having injured his right knee in service.

In July 2003, the Veteran was seen by a private orthopedic surgeon because of pain and soreness in his right shoulder, which had been present for several months.  He reported that he had sustained a serious injury two years earlier, but denied any other serious injuries.  An MRI scan in August 2003 disclosed findings consistent with a chronic rotator cuff tear and marked acromioclavicular joint osteoarthritis.  On a follow-up evaluation in August 2003, it was noted that he had an injury two years earlier, but it had gotten a lot worse over the last several months.  He underwent right shoulder surgery in August 2003; according to the operative report, there was no rotator cuff.  The last follow-up note, in November 2003, noted that he had as satisfactory postoperative course for reimplantation of his rotator cuff.  

Private medical records dated from June to August 2008 show that the Veteran was again experiencing right shoulder pain.  He stated that the 2003 surgery seemed to help for awhile, but this last year, the pain had gotten much worse.  Motion in the shoulder was also limited.  In July 2008, it was noted that he had been suffering with right shoulder pain for quite some time, which had been worsening.  He had a history of prior rotator cuff surgery in 2003, which had worked well for awhile.  In July 2008, he underwent reverse arthroplasty of the right shoulder; the final diagnosis was marked arthritis, right shoulder, rotator cuff deficient.  

On a VA examination in August 2011, the Veteran said that he injured his right shoulder and right knee during maneuvers while in basic training, and was hospitalized, after which he was fit for duty.  He denied any other right shoulder or right knee injuries in service.  On the August 2011 VA examination, the Veteran denied any trauma or injury to his right shoulder after discharge from service.  He said he had had surgery in 2008, but still had problems with his right shoulder.  

A VA opinion was obtained in October 2011; concerning the right shoulder, the physician noted that the Veteran reported full return to duty about 10 days after the reported injury.  The physician opined that it was less likely than not that the right shoulder disability was incurred in or caused by the claimed in-service injury because the Veteran returned to active duty about 10 days after the injury.  The history was not consistent with rotator cuff injury in 1945.  The record showed visits for left shoulder conditions in 1998 with initial post-service care for the right shoulder in 2003, when the surgeon reported right shoulder pain for a number of months.  Also at that time, the Veteran denied serious injury until 2 years earlier.  There was no continuity of the right shoulder complaint.  

Unlike the right knee, there is evidence contradicting the Veteran's current assertion that he injured his right shoulder in service.  Specifically, the Veteran stated, in July 2003, that he (a) sustained a significant injury to the right shoulder two years earlier, and (b) did not have any prior significant right shoulder injuries.  On the VA examination in August 2011, he denied any post-service right shoulder injuries, which directly contradicts his statements to a private physician in July 2003, casting further doubts on his credibility, concerning this issue.  In this regard, the Board finds these earlier statements to be more credible, because they were reported in a therapeutic context, i.e., for the purpose of receiving proper medical treatment, rather than in connection with a claim for monetary benefits.  Furthermore, they are consistent with the VA records dated in 1998, which noted a history of a left shoulder injury, but not a right shoulder injury.  As noted by the physician in October 2011, he has not made any explicit statements of continuity of symptomatology.  In view of these factors, the Board finds that the evidence establishes that the Veteran's current right shoulder disability, status post arthroplasty, is unrelated to any in-service injury.  

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for a chronic right knee disability, diagnosed as degenerative joint disease, is granted.

Service connection for a right shoulder disability is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


